IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-38,256-12


                           EX PARTE MICHAEL HOSEA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 9415203-J IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment.

        In his present application, Applicant contends that he was denied due process during his

direct appeal. This application, however, presents a more serious question. This Court’s records

reflect that Applicant has filed many prior habeas applications pertaining to this conviction. It is

obvious from the record that Applicant continues to raise issues that have been presented and
                                                                                                      2

rejected in previous applications or that should have been presented in previous applications. The

writ of habeas corpus is not to be lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex

parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). Because of his repetitive claims, we hold that

Applicant’s claims are barred from review under Article 11.07, § 4, and are waived and abandoned

by his abuse of the writ. This application is dismissed.

       Therefore, we instruct the Clerk of the Court of Criminal Appeals not to accept or file the

instant application for a writ of habeas corpus, or any future application pertaining to this conviction

unless Applicant is able to show in such an application that any claims presented have not been

raised previously and that they could not have been presented in a previous application for a writ of

habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed:         August 21, 2019
Do not publish